Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 1 of 52 PAGEID #: 1457
 


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

    NICHOLAS K. MERIWETHER,
                                   Plaintiff,
                       v.
    THE TRUSTEES OF SHAWNEE STATE
    UNIVERSITY—Francesca              Hartop,
    Joseph Watson, Scott Williams, David
    Furbee, Sondra Hash, Robert Howarth,
    George White, and Wallace Edwards—
    in their official capacities; JEFFREY A.
    BAUER, Interim President, Provost, and
    Vice President of Academic Affairs at
    Shawnee State University, in his official
    capacities; ROBERTA MILLIKEN, Acting              Case No: 1:18-cv-00753-SJD
    Dean of the College of Arts & Sciences at
    Shawnee State University, in her official       THE HONORABLE SUSAN J. DLOTT
    capacities; JENNIFER PAULEY, Chair of
    the Department of English and                       JURY TRIAL DEMANDED
    Humanities       at    Shawnee      State
    University, in her official capacities;
    TENA PIERCE, Title IX Coordinator at
    Shawnee State University, in her official
    capacities;    DOUGLAS       SHOEMAKER,
    Deputy Title IX Coordinator at Shawnee
    State University, in his official
    capacities; and MALONDA JOHNSON,
    Director of Human Resources and
    Deputy Title IX Coordinator at Shawnee
    State University, in her official
    capacities,
                                  Defendants.

            PLAINTIFF’S FIRST AMENDED VERIFIED COMPLAINT (REDACTED)
      Plaintiff Nicholas K. Meriwether, by and through counsel, and for his Verified

Complaint against Defendants, hereby states as follows:
                                      INTRODUCTION
      1.   The cornerstone of higher education is the ability of professors to participate

freely in the “marketplace of ideas,” where all viewpoints can be heard and debated

on their merits. That marketplace depends on free and vigorous debate among

professors and students, a debate that is often reflected in an individual speaker’s

choice of rhetoric. But at campuses throughout the country, this marketplace of ideas



                                                1
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 2 of 52 PAGEID #: 1458
 



is under attack. All too often, university officials—including those at Shawnee State

University (“University”)—use a myriad of different policies to silence, censor, and

restrict those who express ideas to which they or others object.

    2.   Seeking to participate in this marketplace, Dr. Nicholas Meriwether became

a philosophy professor at the University. As such, he desires to help students seek

knowledge, wisdom, and truth; to challenge them to think deeply and critically about

the issues of the day; and to gain a more accurate and thoughtful perspective on

human nature, how we should live, and how we should govern ourselves. In the

process, he presents his own views on these issues and communicates consistently

with them.

    3.   In January 2018, a male student demanded that Dr. Meriwether address him

as a woman because he identified as such and threatened to have Dr. Meriwether

fired if he declined. To accede to these demands would have required Dr. Meriwether

to communicate views regarding human nature and gender identity that he does not

hold, that he does not wish to communicate, and that would contradict (and force him

to violate) his sincerely held Christian beliefs. Thus, he declined but offered to use

whatever proper name the student preferred to accommodate this student and to

make him feel as comfortable as possible without violating his own deeply-held beliefs

and convictions.

    4.   Unsatisfied, the student complained to the University. Rather than allowing

the student and Dr. Meriwether to communicate their views as they each chose, the

University sought to silence Dr. Meriwether and punished him for expressing views

that differ from its own orthodoxy and for declining to express its mandated

ideological message. Continuing in their role as the self-appointed grammar police,
Defendants threaten to punish him again if he continues to express his views. Under

their policies, all professors must refer to each student—both in and out of class—

using whatever pronouns the student claims reflect his gender identity. They demand


                                          2
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 3 of 52 PAGEID #: 1459
 



this even though the concept of gender identity is entirely subjective and fluid, even

though the number of potential gender identities is infinite (with over one hundred

different options currently available), and even though the number of potential

pronouns has likewise multiplied in recent years—all for the purpose of lending

credence to cultural ideas Dr. Meriwether does not share or wish to advance.

    5.   Defendants have retaliated against Dr. Meriwether for exercising his First

Amendment rights, have violated his First Amendment rights to free speech and free

exercise of religion, have violated the unconstitutional conditions doctrine, have

deprived him of due process and equal protection of law, have denied him his right to

exercise his religion under the Ohio constitution, and have breached their contract

with him. Thus, this action concerns the denial of Dr. Meriwether’s fundamental and

clearly established rights under the Free Speech and Free Exercise Clauses of the

First Amendment, the unconstitutional conditions doctrine, the Due Process and

Equal Protection Clauses of the Fourteenth Amendment, and Article I § 7 of the Ohio

Constitution.
                               JURISDICTION & VENUE
    6.   This civil rights action raises federal questions under the United States

Constitution, particularly the First and Fourteenth Amendments, and the Civil

Rights Act of 1871, 42 U.S.C. § 1983.

    7.   This Court has original jurisdiction over these federal claims pursuant to 28

U.S.C. §§ 1331 and 1343.

    8.   This Court has authority to award the requested damages pursuant to 28

U.S.C. § 1343; the requested declaratory relief pursuant to 28 U.S.C. §§ 2201–02; the

requested injunctive relief pursuant to 28 U.S.C. § 1343 and FED. R. CIV. P. 65; and

costs and attorneys’ fees under 42 U.S.C. § 1988.

    9.   This Court has supplemental jurisdiction over the state law claims made

herein pursuant to 28 U.S.C. § 1367.


                                          3
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 4 of 52 PAGEID #: 1460
 



    10. Venue is proper in this district and division pursuant to 28 U.S.C. § 1391(b)

and S.D. Ohio Civ. R. 82.1 because Defendants reside in this district and division

and/or all of the acts described in this Complaint occurred in this district and division.
                                       PLAINTIFF
    11. Dr. Nicholas Meriwether is a resident of Ohio and a professor at the

University.
                                     DEFENDANTS
    12. Defendants Francesca Hartop, Joseph Watson, Scott Williams, David

Furbee, Sondra Hash, Robert Howarth, George White, and Wallace Edwards are, and

were at all times relevant to this Complaint, members of the Board of Trustees of

Shawnee State University (hereinafter collectively, “Trustee Defendants”), a public

university organized and existing under the laws of Ohio, and are responsible for,

among other things, the adoption and authorization of policies that govern faculty

expression at the University, including the policies challenged herein.

    13. As members of the Board of Trustees, the Trustee Defendants have the

responsibility for final policymaking authority for rules and regulations that govern

the University, including the policies governing faculty members.

    14. Each of the Trustee Defendants is responsible for the enactment,

amendment, and repeal of Board of Trustee policies, including those challenged

herein.

    15. As members of the Board of Trustees, the Trustee Defendants possess the

authority to change and enforce the policies challenged herein.

    16. The Trustee Defendants have not modified the policies challenged herein

governing faculty to comply with constitutional mandates.

    17. Each of the Trustee Defendants acquiesces in, sanctions, approves, and

supports the actions of the other Defendants in enforcing the policies and procedures

governing faculty members, including the policies challenged herein, against Dr.



                                            4
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 5 of 52 PAGEID #: 1461
 



Meriwether.

    18. None of the Trustee Defendants have instructed University personnel,

including the other Defendants, to change or alter the policies and practices

challenged herein to comply with constitutional mandates or to change the way those

policies are applied to faculty members, including Dr. Meriwether.

    19. Defendant Jeffrey A. Bauer is the Interim President of the University, having

assumed that position on September 14, 2018.

    20. Before September 14, 2018, Defendant Bauer was at all other times relevant

to this Complaint the Provost and Vice President of Academic Affairs at the

University.

    21. As interim president, Defendant Bauer is the chief executive, educational,

and administrative officer of the University.

    22. Defendant Bauer’s authority and powers include oversight and control of the

University.

    23. Defendant Bauer’s duties include, among others, authorizing, executing,

enforcing, and implementing the policies governing faculty members at the

University and overseeing the operation and management of the University.

    24. As interim president, Defendant Bauer directly oversees Defendant Pierce.

    25. Both as interim president and as provost, Defendant Bauer directly oversees

Defendant Milliken.

    26. As interim president, Defendant Bauer has the responsibility for final

policymaking authority concerning faculty members at the University.

    27. As interim president, Defendant Bauer possesses the authority and

responsibility for governing, overseeing, and disciplining faculty members at the
University.

    28. As interim president and as provost, Defendant Bauer is and was aware of

the retaliatory and unconstitutional actions authorized by and occurring under the


                                          5
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 6 of 52 PAGEID #: 1462
 



challenged policies and has not instructed University personnel, including the other

Defendants, to change or alter either the policies or the actions taken pursuant to

those policies to comply with constitutional mandates.

    29. As interim president, Defendant Bauer has the authority to review, approve,

or reject the decisions of other University officials, including the other Defendants,

regarding the policies challenged herein.

    30. Defendant Bauer has authorized, approved, and implemented the policies

that are challenged herein and that are being used to restrict Dr. Meriwether’s

expression.

    31. Defendant Bauer has confirmed, sanctioned, approved, and ratified

University officials’ application of the policies challenged herein to Dr. Meriwether in

a discriminatory and retaliatory fashion.

    32. Defendant Roberta Milliken is, and was at all times relevant to this

Complaint, the Acting Dean of the College of Arts and Sciences at the University.

    33. Defendant Milliken possesses the authority and responsibility for governing

and regulating faculty in the College of Arts and Sciences at the University.

    34. Defendant Milliken’s duties include overseeing the various departments that

comprise the College of Arts and Sciences at the University, including the Depart-

ment of English and Humanities.

    35. Defendant Milliken’s duties include overseeing Defendant Pauley and Dr.

Meriwether.

    36. Defendant Jennifer Pauley is, and was at all times relevant to this

Complaint, the Chair of the Department of English and Humanities at the

University.
    37. Defendant Pauley possesses the authority and responsibility for governing

and regulating faculty in the Department of English and Humanities at the

University.


                                            6
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 7 of 52 PAGEID #: 1463
 



    38. Defendant Pauley’s duties include overseeing Dr. Meriwether.

    39. Defendants Milliken and Pauley each possesses the authority to interpret

and enforce the University policies challenged herein.

    40. Defendant Tena Pierce is, and was at all times relevant to this Complaint,

the Title IX Coordinator at the University.

    41. Defendant Pierce’s duties include overseeing the University’s Title IX office

and compliance efforts.

    42. Defendant Pierce’s duties include overseeing Defendants Shoemaker and

Johnson.

    43. Defendant Douglas Shoemaker is, and was at all times relevant to this

Complaint, a Deputy Title IX Coordinator at the University.

    44. Defendant Malonda Johnson is, and was at all times relevant to this

Complaint, a Deputy Title IX Coordinator at the University.

    45. Defendants Pierce, Shoemaker, and Johnson each possesses the authority to

enforce the University policies challenged herein and to recommend changes to them.

    46. Defendants Bauer, Milliken, Pauley, Pierce, Shoemaker, and Johnson,

independently and in consultation with each other, enforced the policies challenged

herein against Dr. Meriwether.

    47. Defendants Bauer, Milliken, Pauley, Pierce, Shoemaker, and Johnson each

has the authority under the policies challenged herein to investigate, recommend

disciplinary actions, and impose disciplinary actions on faculty at the University.

    48. In executing their respective responsibilities, Defendants Bauer, Milliken,

Pauley, Pierce, Shoemaker, and Johnson each implements the policies challenged

herein.
    49. Defendants Bauer, Milliken, Pauley, Pierce, Shoemaker, and Johnson,

independently and in consultation with each other, are responsible for enforcing the

policies challenged herein and applying them to Dr. Meriwether.


                                          7
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 8 of 52 PAGEID #: 1464
 



     50. Defendants Bauer, Milliken, Pauley, Pierce, Shoemaker, and Johnson have

failed to recommend any changes to the policies challenged herein or to how those

policies are enforced to comply with constitutional mandates.

     51. Defendants Bauer, Milliken, Pauley, Pierce, Shoemaker, and Johnson have

failed to stop University officials, including each other and the other Defendants,

from applying the policies challenged herein to faculty, including Dr. Meriwether.

     52. Each and every Defendant is sued in his or her official capacity.
                           FACTUAL BACKGROUND
I.    Defendants’ Unconstitutional Nondiscrimination Policies
     53. Shawnee State University is a public four-year college in the University

System of Ohio and receives funding from the State of Ohio in order to operate.

     54. University officials are bound by the policies adopted by the Trustee

Defendants and the University president.

     55. Defendants have adopted and enforced a series of policies that govern faculty

expression,    including   the   following       (hereinafter   collectively,   “Defendants’

Nondiscrimination Policies”), portions of which Dr. Meriwether challenges:

        a. Defendants’ Non-Discrimination and Sexual Harassment Policy, a true,

           accurate, and correct copy of which is attached to this Complaint as Exhibit

           1; and

        b. Defendants’ policy entitled Reporting & Investigating Sexual Assault,

           Sexual Misconduct & Other Forms of Discrimination, a true, accurate, and

           complete copy of which is attached to this Complaint as Exhibit 2.

     56. Dr. Meriwether challenges as-applied the provisions of Defendants’

Nondiscrimination Policies that prohibit and define “gender identity” discrimination.

See infra ¶¶ 61–85.

     57. Dr. Meriwether challenges as-applied the disciplinary actions taken against

him pursuant to Defendants’ Nondiscrimination Policies.



                                             8
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 9 of 52 PAGEID #: 1465
 



    58. Dr. Meriwether challenges facially the inclusion of “gender identity” in

Defendants’ Nondiscrimination Policies because this results in vague and overbroad

restrictions upon his protected expression and grants Defendants unbridled

discretion to restrict (or punish him for) his protected expression, among other

constitutional flaws.

    59. The Trustee Defendants approved and adopted the University’s Non-

Discrimination and Sexual Harassment Policy. See Ex. 1 at 1.

    60. Defendants’ policy entitled Reporting & Investigating Sexual Assault, Sexual

Misconduct & Other Forms of Discrimination was approved by the University

president. See Ex. 2 at 1.

    61. Defendants’ Nondiscrimination Policies “serve[] to ensure that there are

University structures and processes in place that prohibit discrimination against any

individual because of . . . gender identity. . . .” Ex. 1 at 1; accord Ex. 2 at 1 (noting

that Defendants’ policy entitled Reporting & Investigating Sexual Assault, Sexual

Misconduct & Other Forms of Discrimination “serves to implement the . . . provisions

of Policy 5.01 [i.e., Ex. 1]).

    62. If Defendants’ Nondiscrimination Policies are violated, the University “will

take steps, whether individual or systemic, to stop the alleged . . . discrimination,

prevent its recurrence, eliminate any hostile environment, and remedy the

discriminatory effects on the complainant and others.” Ex. 2 at 11 ¶ 17.0.

    63. Defendants’ Nondiscrimination Policies define “sex and gender based

discrimination” to include “[n]egative or adverse treatment based on . . . gender

identity . . . and the treatment denies or limits the individual’s ability to obtain the

benefits of Shawnee State’s programs or activities.” Ex. 2 at 12 ¶ 18.3.
    64. Defendants’ Nondiscrimination Policies define “gender identity” as a

“person’s innermost concept of self as male or female or both or neither—how

individuals perceive themselves and what they call themselves.” Ex. 2 at 12 ¶ 18.4.


                                           9
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 10 of 52 PAGEID #: 1466
 



       65. Defendants’ Nondiscrimination Policies note that “[o]ne’s gender identity can

be the same or different than the sex assigned at birth.” Ex. 2 at 12 ¶ 18.4.

       66. Under Defendants’ Nondiscrimination Policies, students may select any

gender identity they choose because the selection is based entirely on an individual

student’s subjective feelings.

       67. Defendants claim that “[t]here are a wide range of gender identities,

including man, woman, transgender, genderqueer, etc.” A true, accurate, and

complete copy of the LGBTQIA webpage from Defendants’ Campus Counseling

Services Office is attached to this Complaint as Exhibit 3.

       68. By using the term “genderqueer,” Defendants claim that there are an infinite

variety of gender identities because they define this term to mean a person “whose

gender identity is neither woman or man, both woman and man, somewhere in

between, or is some combination of genders.” Ex. 3 at 4.

       69. Defendants note that gender identity is completely subjective, saying that

“[s]ince gender identity is internal, one’s gender identity is not necessarily visible to

others.” Ex. 3 at 4.

       70. Currently, some sources say that there are over one hundred different options

for one’s gender identity, including ones that “refuse[] to be categorized,” that are

“affected by mood swings,” or that “change[] depending on which friend you’re with.”1

       71. Those sources say that this “is an on-going list of gender identities” and that

each individual can customize his gender identity by “mix[ing] and match[ing] your

own prefixes and suffixes to create the identity that best describes you.”2

       72. Other sources note that the number of possible gender identities is infinite.3


                                                            
1  See, e.g., Genderfluid Support, available at http://genderfluidsupport.tumblr.com/
gender (last visited Jan. 28, 2019).
2  Id.
3  See, e.g., Marco A. Hildalgo, Diane Ehrensaft, et al., The Gender Affirmative
Model: What We Know and What We Aim to Learn, 56 HUM. DEV. 285, 288 (2013)

                                                               10
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 11 of 52 PAGEID #: 1467
 



       73. Under Defendants’ Nondiscrimination Policies, students may demand that

professors refer to them by any pronoun they choose, from the standard English

pronouns (e.g., “he” or “she”), to the standard pronouns applied in a nonstandard way

(e.g., “they” used to refer to one person), to those invented within the last few years

(e.g., “ze,” “zie,” “sie,” “hir,” “hirs,” “zie,” “xe,” “xem,” “xyr,” “xyrs,” “per,” “ve,” “ver,”

“vis,” “fae,” “faer,” “ae,” “aer,” “e,” “ey,” “em,” “eir,” “eirs,” “tey,” “ter,” “tem,” “ters”),4

to any others a student idiosyncratically requests.

       74. According to some sources, the number of possible pronouns is infinite

because “[a]ny combination is possible.”5
       75. Under Defendants’ Nondiscrimination Policies, professors have two choices

when referring to students: (1) eliminate all sex-based titles and all pronouns when

speaking to all students, which is impossible, impractical, and unreasonable given

the way professors speak, particularly in classes that feature significant and frequent

class discussion; or (2) use pronouns that refer to each student’s gender identity, even

though that gender identity may change from day to day, may change based on which

friends the student is with, or may change based on the student’s mood, among other

possibilities.

       76. Defendants’ Nondiscrimination Policies specify that “[s]exual harassment

can take two forms—quid pro quo or hostile environment.” Ex. 2 at 12 ¶18.6.2.

       77. Defendants’ Nondiscrimination Policies define “hostile environment in the

educational context” to include “any situation in which there is harassing conduct

that limits, interferes with or denies educational benefits or opportunities, from both


                                                            
(advocating for “self-acceptance within an infinite variety of authentic gender
selves”).
4   See, e.g., Univ. of Wis., Milwaukee, Lesbian, Gay, Bisexual, Transgender Res. Ctr.,
Gender Pronouns, available at https://uwm.edu/lgbtrc/support/gender-pronouns/ (last
visited Jan. 28, 2019).
5   See, e.g., Univ. of Cal., Davis, LGBTQIA Res. Ctr., Pronouns, available at
https://lgbtqia.ucdavis.edu/educated/pronouns (last visited Jan. 28, 2019).

                                                               11
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 12 of 52 PAGEID #: 1468
 



a subjective (the complainant’s) and an objective (reasonable person’s) viewpoint.” Ex.

2 at 12–13 ¶ 18.6.2.2.

    78. Defendants use the definition of “hostile environment” from this sexual

harassment provision when assessing claims of gender identity discrimination.

    79. Defendants’ Nondiscrimination Policies specify that the “determination of

whether an environment is ‘hostile’ is based on the totality of the circumstances.” Ex.

2 at 13 ¶ 18.6.2.2.

    80. Defendants’ Nondiscrimination Policies define “gender identity” using such

elusive and subjective terminology that they give professors no notice as to what

constitutes gender identity, what constitutes gender identity discrimination, and how

to avoid charges of such discrimination.

    81. Defendants’ Nondiscrimination Policies provide no objective guidelines,

standards, or criteria for University officials to use when deciding what constitutes

gender identity or gender identity discrimination, thereby granting those officials

unbridled discretion to restrict expression.

    82. Defendants, by policy and practice, apply their Nondiscrimination Policies to

regulate the expression of individual faculty members.

    83. Defendants, by policy and practice, apply their Nondiscrimination Policies to

regulate all interactions professors have with students, whether in the classroom or

outside of it.

    84. If a full-time faculty member violates Defendants’ Nondiscrimination

Policies, he is subject to discipline under the policies outlined in “the article titled

‘Complaint Resolution and Disciplinary Process’ in the collective bargaining

agreement between the University and the Shawnee Education Association
[hereinafter, ‘Union’].” Ex. 2 at 10 ¶ 16.2.1.1. A true, accurate, and complete copy of

this Collective Bargaining Agreement is attached to this Complaint as Exhibit 4.

    85. Under the Collective Bargaining Agreement, a faculty member who violates


                                           12
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 13 of 52 PAGEID #: 1469
 



Defendants’ Nondiscrimination Policies is subject to a range of disciplinary actions,

from a “written warning” to immediate “[t]ermination.” Ex. 4 at 110.
II.    Defendants’ Enforcement of Their Unconstitutional Policies
       A. Dr. Meriwether’s Theological Beliefs
      86. Dr. Meriwether is a professing evangelical Christian and a member of the

Presbyterian Church of America, who strives to live out his faith on a daily basis.

      87. Dr. Meriwether’s Christian faith governs the way he thinks about human

nature, marriage, gender, sexuality, morality, politics, and social issues, and it causes

him to hold sincerely-held religious beliefs in these areas.

      88. Dr. Meriwether’s convictions concerning human nature, the purpose and

meaning of life, and ethical standards that are to govern human conduct are drawn

from the Bible.

      89. Dr. Meriwether believes that God created human beings as either male or

female, that this sex is fixed in each person from the moment of conception, and that

it cannot be changed, regardless of an individual’s feelings or desires.

      90. Dr. Meriwether also believes he cannot affirm as true ideas and concepts that

are not true, as this would violate Biblical injunctions against dishonesty and lying.

      91. Dr. Meriwether also believes that he is required to treat each person with

dignity, love, and care, as each is an individual created in the image of God.

      92. Because of his sincerely held religious beliefs, Dr. Meriwether objects to

communicating a University-mandated ideological message regarding gender

identity that he does not believe, that he does not wish to communicate, and that

contradicts (and would force him to violate) his sincerely held religious beliefs.
       B. Dr. Meriwether’s Distinguished Career at Shawnee State University
      93. In the fall of 1996, Dr. Meriwether joined the University faculty as an
assistant professor in the Department of English and Humanities.

      94. In 1999, Dr. Meriwether was promoted to associate professor at the



                                           13
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 14 of 52 PAGEID #: 1470
 



University and received a continuing contract, which at the time was the same as

obtaining tenure.

    95. In 2011, Dr. Meriwether was promoted to full professor at the University.

    96. On three separate occasions between 2010 to the present, Dr. Meriwether has

also taught philosophy classes in German as a Gastdozent (i.e., guest lecturer) at the

Pädagogische Hochschule in Ludwigsburg, Germany.

    97. In 2017, Dr. Meriwether taught two courses in Berlin, Germany with

Western Kentucky University’s Kentucky Institute for International Studies.

    98. At the University, Dr. Meriwether has focused his scholarship and teaching

on the intersection of philosophy, ethics, religion, and political theory.

    99. As a graduate student, Dr. Meriwether specialized in the areas of ethics,

social and political philosophy, and the history of philosophy.

    100. At the University, Dr. Meriwether teaches or has taught a variety of

philosophy courses, including the following:

        a. Ethics: focusing on human flourishing, natural law, and the split between

            pre-modern and modern approaches to ethics;

        b. Political Philosophy: surveying the great political ideas from Plato to

            Rawls, including a survey of Reformation political thought.

        c. Judaism, Christianity, and Islam: examining the historical engagement

            of the three religions, the question of religious militancy, and apologetical

            issues.

        d. Ethics and Technology in the 21st Century: focusing on issues of bioethics

            and biotechnology.

        e. History of Christian Thought: examining the development of Christian
            doctrine from the early church to the modern period.

        f. Introduction to Philosophy:          covering the major ideas of Western

            philosophy chronologically from Plato to Nietzche, with a special


                                           14
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 15 of 52 PAGEID #: 1471
 



           emphasis on the development of modern philosophy from Descartes and

           Hume to Kant.

    101. During his career at the University, Dr. Meriwether has also published at

least four scholarly articles and a review essay and presented at a minimum of eleven

scholarly conferences.

    102. For the past several years, Dr. Meriwether has been researching and writing

a multi-volume work that examines the intersection of philosophy, ethics, religion,

and political theory from the standpoint of historic Reformed theology. One volume

is currently under review for publication as a stand-alone work.

    103. At the University, Dr. Meriwether has served on the Faculty Senate

(including serving as its vice president at one time); led multiple study-abroad trips;

designed a baccalaureate degree program in Philosophy and Religion; introduced a

minor in Philosophy program; served on various committees; and hosted, moderated,

and spoken at numerous panels and colloquia.

    104. Over the course of his career, Dr. Meriwether has belonged to the American

Philosophical Association, the Society of Christian Philosophers, and the Evangelical

Philosophy Society.

    105. Before the spring of 2018, Dr. Meriwether was never the subject of any

University disciplinary actions.
     C. Dr. Meriwether’s Unsuccessful Efforts in 2016                  to   Persuade
        Defendants to Respect First Amendment Rights
    106. In August 2016, Dr. Meriwether received an e-mail from Union president

Chip Poirot, regarding the U.S. Department of Education’s recent “Dear Colleague”

letter and how it addressed issues related to transgenderism. A true, accurate, and

complete copy of this e-mail string is attached to this Complaint as Exhibit 5. (In
February 2017, the U.S. Department of Justice and U.S. Department of Education




                                          15
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 16 of 52 PAGEID #: 1472
 



“decided to withdraw and rescind” this “Dear Colleague” letter.6)

       107. In these e-mails, Dr. Poirot informed faculty members that they could face

disciplinary action from the University if they “refused to use a [student’s] requested

name or pronoun.” Ex. 5 at 6–7.

       108. Dr. Poirot also indicated that these restrictions on how professors speak could

apply outside the classroom. Ex. 5 at 7.

       109. During a presentation on this issue, Dr. Poirot told faculty members that if

they did not heed these restrictions, they could be suspended or dismissed.

       110. Shortly before October 27, 2016, Dr. Meriwether wrote Defendant Milliken,

asking what University policies required of faculty on issues related to gender

identity.

       111. On October 27, 2016, Defendant Milliken visited Dr. Meriwether’s office to

answer his questions.

       112. Defendant Milliken stated that Dr. Meriwether must utilize a student’s

preferred pronoun, regardless of what pronoun the student requested he use and

regardless of the professor’s convictions or views on the subject.

       113. Defendant Milliken stated that a professor’s academic freedom and free

speech rights has no bearing on whether he must use a pronoun that reflects a

student’s self-asserted gender identity.

       114. Defendant Milliken stated that a professor would be subject to

administrative disciplinary procedures if he refused to use a pronoun that reflects a

student’s self-asserted gender identity.

       115. Dr. Meriwether asked whether the University had any policies that outlined

how professors must respond to a student’s demand to use a pronoun that reflects

                                                            
6  U.S. Dep’t of Justice & U.S. Dep’t of Educ., “Dear Colleage” Letter, Feb. 22, 2017,
available at https://www.hlregulation.com/files/2017/02/colleague-201702-title-ix1-
1.pdf (last visited Jan. 28, 2019).


                                                               16
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 17 of 52 PAGEID #: 1473
 



that student’s self-asserted gender identity.

    116. Defendant Milliken stated that the University does not need to have policies

on this subject because students have a right to be referred to by their self-asserted

gender identity and faculty must comply or be disciplined.

    117. Sometime around November 3, 2016, Defendant Pauley discussed issues

related to transgenderism and gender identity with Dr. Meriwether.

    118. During this meeting, Defendant Pauley claimed that adherents to the

Christian religion are primarily motivated out of fear.

    119. Defendant Pauley also claimed that the Christian doctrines regarding hell

are harmful and should not be taught and that anyone who believes hell exists should

not be allowed to teach these doctrines.

    120. Defendant Pauley also stated that faculty members who adhere to a certain

religion should be banned from teaching courses regarding that religion.

    121. Defendant Pauley stated that the purpose of higher education is to liberate

students, that religion oppresses students, and thus, the presence of religion in higher

education is counterproductive.

    122. In saying these things, Defendant Pauley exhibited hostility toward Dr.

Meriwether and his religious beliefs.

    123. On November 7, 2016, Dr. Meriwether sent Defendant Milliken an e-mail,

asking to see the University’s written policies on this subject. A true, accurate, and

complete copy of this e-mail is attached to this Complaint as Exhibit 6.

    124. That same day, Defendant Milliken e-mailed Dr. Meriwether to say “there is

no formal policy specific to transgender students, faculty, or staff at the [U]niversity.

However, the [U]niversity does have a non-discrimination policy that includes ‘gender
identity.’ (See policy 5.01 and its reporting procedure 5.01:02 [i.e., Defendants’

Nondiscrimination Policies].)” Ex. 6 at 1.




                                             17
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 18 of 52 PAGEID #: 1474
 


     D. Dr. Meriwether’s Ill-Fated Efforts to Exercise His First Amendment
        Rights in 2018 and Defendants’ Initial Reactions
    125. In January 2018, Dr. Meriwether returned from a semester-long sabbatical

and began teaching a new set of classes, including Political Philosophy.

    126. In his classes, Dr. Meriwether regularly calls on students to answer questions

about the assigned readings and to participate in class discussions. In any given class

period, Dr. Meriwether may call upon five to ten students, and he calls on all students

several times over the course of a semester. To him, using the Socratic method of

instruction is fundamental to teaching philosophy because it helps students learn to

defend their positions, allows flawed reasoning to be identified, and increases the

level of engagement with the concepts being taught.

    127. However, a student’s grade does not depend on how frequently he or she

speaks in class. Rather, a student satisfies the participation component of the course

simply by being prepared to give his or her answers to the assigned study questions

when called upon to do so.

    128. On January 9, 2018, during the first class of Political Philosophy, Dr.

Meriwether responded to a question from a student, Doe, by saying, “Yes, sir.”

    129. This class was the first time Dr. Meriwether interacted with Doe.

    130. Dr. Meriwether responded in this fashion because Doe is male.

    131. Dr. Meriwether responded in this fashion also because Doe appeared male to

the point that, in Dr. Meriwether’s opinion, no one upon seeing Doe would have

assumed that he was female (i.e., that he was biologically female).

    132. Before this interaction, Dr. Meriwether had received no information from the

University indicating Doe’s sex or gender identity.

    133. Since the early 1990s, Dr. Meriwether has referred to all students in his
classes by their last names and a title (i.e., “Mr.,” “Ms.,” “Mrs.,” “Miss”) and as “sir”

or “ma’am.”

    134. Dr. Meriwether has always used the titles and pronouns that refer to a


                                           18
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 19 of 52 PAGEID #: 1475
 



student’s biological sex.

    135. Dr. Meriwether has never knowingly used feminine titles and pronouns to

refer to men or masculine titles and pronouns to refer to women.

    136. Dr. Meriwether refers to students in this fashion to foster an atmosphere of

seriousness and mutual respect that is befitting the college classroom.

    137. Dr. Meriwether believes that this formal manner of addressing students

helps them view the academic enterprise as a serious, weighty endeavor.

    138. Dr. Meriwether has also found that addressing students in this fashion helps

them learn how to accept and discuss in a respectful fashion the different (and often

opposing) views many of their fellow students hold on controversial issues.

    139. Dr. Meriwether has found that addressing students in this fashion is an

important pedagogical tool in all of his classes, but especially in Political Philosophy

where he and students discuss many of the most controversial issues of public

concern.

    140. After class on January 9, 2018, Doe approached Dr. Meriwether, stated that

he was transgender (i.e., that he identified as female), and demanded that Dr.

Meriwether refer to him as a woman (i.e., with feminine titles and pronouns).

    141. After a brief hesitation, Dr. Meriwether responded by saying that he was not

sure he could comply with Doe’s demand and that he was not sure students can

dictate how professors must refer to them.

    142. At this point, Doe became belligerent, circling around Dr. Meriwether and

getting in his face in a threatening fashion.

    143. While doing this, Doe told Dr. Meriwether, “Then I guess this means I can

call you a cunt.”
    144. Before walking away, Doe promised to see to it that Dr. Meriwether would be

fired if he did not accede to Doe’s demands.

    145. That afternoon, Dr. Meriwether reported Doe’s conduct to Defendant Pauley,


                                          19
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 20 of 52 PAGEID #: 1476
 



who found it and his use of profanity appalling.

    146. Defendant Pauley then relayed her conversation with Dr. Meriwether to Dr.

Marc Scott, a professor at the University and president of the faculty senate.

    147. The next day, fearing that Doe would behave belligerently or even violently

in class, Dr. Meriwether asked a security guard if security personnel could be in the

vicinity when his Political Philosophy class met again on January 11, 2018.

    148. After hearing how Doe had misbehaved, the security officer recommended

that Dr. Meriwether report the misbehavior to the Dean of Students.

    149. On January 10, 2018, Dr. Scott e-mailed Defendant Shoemaker, informing

him of the Doe matter and noting that a Title IX complaint was possible. A true,

accurate, and complete copy of this e-mail is attached to this Complaint as Exhibit 7.

    150. Early on the morning of January 11, 2018, Dr. Meriwether reported the

incident to the Dean of Students via e-mail, copying Defendant Pauley. A true,

accurate, and complete copy of this e-mail is attached to this Complaint as Exhibit 8.

    151. Later that morning, the Dean of Students e-mailed Defendant Shoemaker,

informing him of the e-mail she had received from Dr. Meriwether.

    152. That same morning, Defendant Shoemaker met with Doe, apprised

Defendant Milliken of Doe’s complaint, and advised her on how to proceed.

    153. Just before noon on January 11, 2018, Defendant Milliken visited Dr.

Meriwether’s office to discuss this situation.

    154. Defendant Milliken advised Dr. Meriwether to begin referring to all students

by their last names only and to eliminate all sex-based references from his expression.

    155. Dr. Meriwether explained that referring to students by last names alone

would undermine the serious pedagogical environment he seeks to create because
that is the way people refer to one another in junior high or on an athletic team. It is

not the way scholars, engaged in a serious, respectful enterprise, refer to one another.

    156. In addition, it is unreasonable, impractical, and impossible either to remove


                                          20
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 21 of 52 PAGEID #: 1477
 



all pronouns from one’s speech when leading class discussions or to keep track of

which pronouns to use for each student, especially when the possible pronoun options

are so numerous and a student’s preference could change at any time.

    157. Dr. Meriwether proposed instead that he would continue referring to all of

his students as he had for years, but he would accommodate Doe by referring to him

by his last name.

    158. At the time, Defendant Milliken indicated that she approved this

arrangement, though she later changed her mind.

    159. Meanwhile, Doe continued to attend Dr. Meriwether’s Political Philosophy

class without incident and frequently contributed to class discussions, often one to

three times or more per class period.

    160. On January 25, 2018, Defendant Milliken again visited Dr. Meriwether’s

office to discuss the Doe matter.

    161. Defendant Milliken announced that Doe was not satisfied with the

accommodation that Dr. Meriwether had proposed on January 11, 2018 and had

threatened to file a Title IX grievance over Dr. Meriwether’s expression.

    162. Defendant Milliken then explicitly rejected the accommodation Dr.

Meriwether proposed on January 11, 2018 (i.e., referring to Doe by his last name only

and referring to all other students the same way Dr. Meriwether had done for years).

    163. Defendant Milliken threatened Dr. Meriwether, stating that if he did not

comply with Doe’s (and now her own) demands, he would be violating Defendants’

Nondiscrimination Policies.

    164. In late January or early February 2018, Dr. Eugene Burns, an official with

the Union and a faculty member at the University, told Dr. Meriwether that he could
be suspended or dismissed if he continued to refuse to refer to students using titles

and pronouns that reflect each students’ self-asserted gender identity.

    165. During his February 1, 2018, Political Philosophy class, Dr. Meriwether


                                         21
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 22 of 52 PAGEID #: 1478
 



inadvertently referred to Doe using the title “Mr.” before immediately correcting

himself (i.e., saying something like “Mr. Doe—I mean, Doe”).

    166. In early February 2018, Doe also spoke with Defendant Pierce, indicating

that his complaint had not been resolved and threatened to contact a lawyer if it was

not resolved quickly to his satisfaction.

    167. Defendant Pierce then contacted Defendant Shoemaker so that further action

could be taken, and ultimately Defendants agreed that Defendant Milliken should

take the next steps.

    168. On February 12, 2018, Defendant Milliken again visited Dr. Meriwether’s

office to see if he had decided how he would proceed in light of their January 25th

conversation.

    169. During this conversation, Dr. Meriwether asked Defendant Milliken to

clarify what would be allowed under Defendants’ Nondiscrimination Policies.

    170. Specifically, he asked whether he would be complying with those policies if

he (1) referred to all students by their self-asserted gender identity and (2) placed a

disclaimer in his syllabus, noting that he was doing so under compulsion and setting

forth his personal and religious beliefs about gender identity.

    171. Defendant Milliken informed Dr. Meriwether that this disclaimer approach

would still violate Defendants’ Nondiscrimination Policies.

    172. Dr. Meriwether explained that he was willing to refer to Doe by whatever

legal name he preferred (i.e., first or last) without using any titles but that he was

not willing to refer to Doe as a woman (i.e., with feminine titles or pronouns).

    173. Dr. Meriwether also explained that he was not willing to stop referring to all

other students by their last names and sex-based titles.
    174. Defendant Milliken responded by saying, “Well, you know what this means.”

    175. In saying this, Defendant Milliken threatened Dr. Meriwether with

disciplinary action under Defendants’ Nondiscrimination Policies.


                                            22
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 23 of 52 PAGEID #: 1479
 



    176. During the rest of the semester, Doe remained in Dr. Meriwether’s Political

Philosophy class.

    177. During the rest of the semester, Dr. Meriwether called on Doe regularly,

allowing him to participate in class discussions on the same basis as any other

student.

    178. During the rest of the semester, Doe participated frequently in class

discussions in Dr. Meriwether’s Political Philosophy class, expressing freely his views

on whatever topic the class was discussing at each given time.

    179. During the rest of the semester, Doe volunteered to speak in class and

express his views, even when it was not his turn to answer the assigned study

questions.

    180. During the rest of the semester, Doe participated in class discussions more

often than was required and as much as (of not more than) any other student.

    181. During the rest of the semester, Doe displayed no anxiety, fear, or

intimidation when attending class or participating in class discussions.

    182. At the end of the semester, Dr. Meriwether awarded Doe a high grade for the

Political Philosophy class, reflecting his very good work in the class and his frequent

participation in class discussions.

    183. Throughout the spring 2018 semester, Doe was never denied any of the

benefits of Dr. Meriwether’s Political Philosophy class.
     E. Defendants’ Unconstitutional Disciplinary Actions & Speech Code
        1. Defendants Investigate Dr. Meriwether
    184. In short order, Defendant Milliken followed through on her threats, threats

that were as old as 2016 and as new as February 12, 2018.

    185. On February 13, 2018, Defendant Milliken sent Dr. Meriwether a letter
outlining again her position on this matter. A true, accurate, and complete copy of

this letter is attached to this Complaint as Exhibit 9.



                                          23
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 24 of 52 PAGEID #: 1480
 



    186. Defendant Milliken stated that her letter was “a formal notification that you

are expected to comply with [Defendants’ Nondiscrimination Policies] by treating all

students the same, irrespective of their gender identity. Ex. 9 at 1.

    187. Defendant Milliken stated that if Dr. Meriwether continued to refuse to

accede to Doe’s demands, “the University may conduct an investigation” and he “could

be subject to informal or formal disciplinary action.” Ex. 9 at 1.

    188. On February 16, 2018, before Dr. Meriwether even had a chance to respond

to this letter, Defendant Milliken informed him via e-mail that she had launched a

formal investigation against him. A true, accurate, and complete copy of this e-mail

is attached to this Complaint as Exhibit 10.

    189. Defendant Milliken explained that she was launching this formal

investigation because she had received “another complaint from a student in your

Political Philosophy class.” Ex. 10 at 1.

    190. The student Defendant Milliken referenced was Doe.

    191. Defendant Milliken explained that she was launching this formal

investigation due to “a potential violation of University Policy 5.01 REV [i.e.,

Defendants’ Nondiscrimination Policies] that addresses unlawful discrimination and

harassment.” Ex. 10 at 1.

    192. Defendant Milliken referred the investigation to Defendants Johnson and

Shoemaker. Ex. 10 at 1.

    193. Defendant Milliken then explained that the “potential violation” came in two

forms. Ex. 10 at 1.

    194. First, Defendant Milliken noted that Dr. Meriwether “continue[d] to address

this student differently than others within the class by calling her by her surname
while other students are addressed as Ms. ___ or Mr. ___.” Ex. 10 at 1.

    195. Second, Defendant Milliken noted that Dr. Meriwether continued to use

masculine pronouns when referring to Doe. Ex. 10 at 1.


                                            24
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 25 of 52 PAGEID #: 1481
 



    196. In launching this formal investigation, Defendant Milliken violated several

provisions of the Collective Bargaining Agreement.

    197. The Collective Bargaining Agreement specifies that “[f]ormal actions shall be

imposed only for just cause.” Ex. 4 at 110.

    198. The Collective Bargaining Agreement then outlines nine instances that

qualify as “just cause” for formal disciplinary action. Ex. 4 at 110–11.

    199. None of these nine instances applied to Dr. Meriwether’s expression, and yet

Defendant Milliken commenced formal disciplinary proceedings anyway.

    200. The Collective Bargaining Agreement outlines professors’ academic freedom

rights. Ex. 4 at 24.

    201. Under the Collective Bargaining Agreement, professors’ academic freedom

includes “[f]reedom in their classroom when discussing subject matter that is

reasonably related to the relevant course material and established curriculum.” Ex.

4 at 24.

    202. Many of Dr. Meriwether’s classes, including his Political Philosophy class,

naturally touch on controversial issues, such as questions of ethics and human

nature. His comments about gender identity are thus reasonably related to his

teaching and scholarship and also address matters of public concern.

    203. Under the Collective Bargaining Agreement, professors’ academic freedom

includes the freedom to “[c]hoose . . . pedagogical techniques.” Ex. 4 at 24.

    204. Dr. Meriwether’s manner of addressing students is a pedagogical technique

designed to foster an atmosphere of seriousness and respect that is vital when

discussing such controversial and hotly debated issues as gender identity. It also

communicates his own views on these subjects.
    205. Under the Collective Bargaining Agreement, professors’ academic freedom

includes the “[f]reedom to . . . speak freely . . . on educational and curricular matters

and on matters of public concern.” Ex. 4 at 24. The issue in question is clearly a matter


                                           25
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 26 of 52 PAGEID #: 1482
 



of public concern.

     206. On February 23, 2018, Dr. Meriwether responded via e-mail to Defendant

Milliken’s February 13th letter and February 16th e-mail. A true, accurate, and

complete copy of this response is attached to this Complaint as Exhibit 11.

     207. In his response, Dr. Meriwether noted that he was still evaluating how to

respond to the investigation and that he could “ultimately conclude that [he] could

not comply with [Defendant Milliken’s] directives due to [his] conscience, ethical or

religious convictions, or [his] views on free speech.” Ex. 11 at 3–4.

     208. In addition, Dr. Meriwether reminded Defendant Milliken of his sincerely

held religious beliefs as a Christian and explained how those beliefs impacted issues

related to gender identity. Ex. 11 at 4.

     209. Dr. Meriwether also summarized the accommodation he had proposed and

how Defendant Milliken had rejected it. Ex. 11 at 4.

     210. Dr. Meriwether then inquired whether he would be allowed to refer to all

students by their last names alone and continue to use sex-based pronouns, rather

than pronouns reflecting a student’s self-asserted gender identity. Ex. 11 at 4.

     211. Dr. Meriwether explained that he was not sure this accommodation would be

acceptable to him, as it would undermine the educational environment he strived to

achieve in his classroom, but he asked if it would comply with University policy. Ex.

11 at 4.

     212. On February 26, 2018, Defendant Milliken replied, explaining that under

Defendants’ Nondiscrimination Policies, Dr. Meriwether had two choices: “calling

every student in your classes by his/her last name or by his/her first name.” Ex. 11 at

2.
     213. As Defendant Milliken did not address the use of pronouns, Dr. Meriwether

reiterated this question on March 1, 2018. Ex. 11 at 1–2.

     214. Specifically, Dr. Meriwether asked: “Would the policy prevent me from using


                                           26
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 27 of 52 PAGEID #: 1483
 



biologically correct pronouns when referencing other students, as long as I addressed

the student in question using first or last name and refrained from using pronouns?”

Ex. 11 at 2.

    215. On March 12, 2018, Defendant Milliken replied: “Every student needs to be

treated the same in all of your classes. In other words, the policy seeks to ensure that

what is done for one student is done for all to avoid issues of discrimination. This

regards names, pronoun usage, and most any other matter.” Ex. 11 at 1.

    216. In sum, Defendant Milliken indicated that Dr. Meriwether would violate

Defendants’ Nondiscrimination Policy (1) if he referred to Doe using masculine

pronouns; or (2) if he stopped using pronouns in reference to Doe but continued to use

sex-based pronouns for all other students; or (3) if he referred to transgender students

by their name of choice but continued to refer to all other students by their last names

and titles (i.e., “Mr.,” “Ms.,” “Miss,” or “Mrs.”).

    217. Thus, with respect to names, Defendant Milliken indicated that Dr.

Meriwether had only two choices if he wanted to comply with Defendants’

Nondiscrimination Policies: (1) stop referring to students by their last names and

titles, thereby altering the pedagogical environment in his classroom; or (2) use titles

that refer to each student’s self-asserted gender identity, which would require him to

violate his conscience and sincerely held religious beliefs.

    218. Thus, with respect to pronouns, Defendant Milliken indicated that Dr.

Meriwether had only two choices if he wanted to comply with Defendants’

Nondiscrimination Policies:         (1) stop using pronouns altogether, which is

unreasonable and impossible, especially given the Socratic teaching style that he

uses; or (2) use pronouns that refer to each student’s self-asserted gender identity,
which would require him to violate his conscience and sincerely held religious beliefs.

    219. On the same day, Dr. Meriwether sent a letter to the University’s president

and Defendant Bauer, asking them to suspend the investigation. A true, accurate,


                                             27
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 28 of 52 PAGEID #: 1484
 



and complete copy of this letter is attached to this Complaint as Exhibit 12.

    220. In this letter, Dr. Meriwether recounted Doe’s demands and threatening

behavior, his efforts to reach an accommodation with Defendant Milliken, and her

refusal to agree to any arrangement that would allow Dr. Meriwether to follow his

religious convictions. Ex. 12 at 2–3.

    221. Dr. Meriwether also explained how launching this investigation violated the

Collective Bargaining Agreement, as there was no sufficient basis for the

investigation. Ex. 12 at 3.

    222. Later that day, Defendant Bauer responded, refusing to suspend the

investigation. Ex. 12 at 1.

    223. Upon information and belief, Defendant Bauer consulted with the

University’s president before responding to Dr. Meriwether.

    224. Upon information and belief, Defendant Bauer acted at the instruction or

with the approval of the University’s president when he responded to Dr. Meriwether.

    225. On April 12, 2018, Defendant Johnson submitted the results of her

investigation to Defendant Milliken. A true, accurate, and complete copy of her

investigation report, as updated on May 9, 2018, is attached to this Complaint as

Exhibit 13.

    226. Defendant Johnson’s investigation involved interviewing just four witnesses,

including Doe and Dr. Meriwether. Ex. 13 at 1–2.

    227. Defendants Johnson and Shoemaker and their staff never interviewed any

non-transgender students from Dr. Meriwether’s class as part of the investigation so

as to get a more disinterested perspective on the environment in that class.

    228. Upon information and belief, Defendants Johnson and Shoemaker and their
staff interviewed only students that Doe recommended.

    229. Defendants Johnson and Shoemaker and their staff never asked Dr.

Meriwether to recommend any potential witnesses they could interview.


                                         28
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 29 of 52 PAGEID #: 1485
 



    230. Defendant Johnson concluded that Dr. Meriwether’s “disparate treatment

has created a hostile environment” for Doe, thereby violating both of Defendants’

Nondiscrimination Policies. Ex. 13 at 1, 4.

    231. Upon information and belief, Defendants Johnson and Shoemaker consulted

with Defendant Pierce in conducting their investigation and in preparing Defendant

Johnson’s investigation report.

    232. Upon information and belief, Defendants Johnson and Shoemaker acted at

the instruction or with the approval of Defendant Pierce in conducting their

investigation and in preparing Defendant Johnson’s investigation report.
        2. Defendants Formally Charge Dr. Meriwether
    233. On April 18, 2018, Defendant Milliken notified Dr. Meriwether that she was

pursuing a “formal charge” against him. A true, accurate, and complete copy of

Defendant Milliken’s charge notice is attached to this Complaint as Exhibit 14.

    234. In this charge notice, Defendant Milliken explained to Dr. Meriwether that,

according to the investigation, “your disparate treatment of the complainant in your

class has caused a hostile environment.” Ex. 14 at 1.

    235. On April 21, 2018, Dr. Meriwether e-mailed Defendants Shoemaker,

Johnson, and Milliken, requesting additional documentation and correcting factual

inaccuracies in Defendant Johnson’s investigation report. A true, accurate, and

complete copy of this e-mail is attached to this Complaint as Exhibit 15.

    236. On May 8, 2018, Dr. Meriwether sent Defendant Milliken an e-mail

responding to a timeline of events included in Defendant Johnson’s investigation

report, which he had not received until April 27, 2018. A true, accurate, and complete

copy of this e-mail is attached to this Complaint as Exhibit 16.

    237. In this e-mail, Dr. Meriwether elaborated further on his beliefs regarding
gender identity, reiterated his objection to being forced to communicate a message he

does not believe and that conflicts with his religious beliefs, and responded to some


                                          29
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 30 of 52 PAGEID #: 1486
 



misleading statements in Defendant Milliken’s timeline. Ex. 16 at 1.

      238. On May 29, 2018, Defendant Milliken issued a report, setting forth her

findings after the formal investigation of Dr. Meriwether. A true, accurate, and

complete copy of her report is attached to this Complaint as Exhibit 17.

      239. In her report, Defendant Milliken concluded that because Dr. Meriwether

refused to refer to Doe as a woman, he had violated Defendants’ Nondiscrimination

Policies. See Ex. 17 at 2 (“Because Dr. Meriwether repeatedly refused to change the

way he addressed Ms. [Doe] in his class due to his views on transgender people, and

because the way he treated Ms. [Doe] was deliberately different than the way he

treated others in his class, I found that he effectively created a hostile environment

for Ms. [Doe]. This is a direct violation of Policy No. 5.01REV.”).

      240. Defendant Milliken recommended punishing Dr. Meriwether by issuing a

written warning. See Ex. 17 at 2 (“[I]n order to ensure a safe educational experience

for all students, I propose the formal action of a written warning being placed in Dr.

Meriwether’s personnel file.”).

      241. On June 1, 2018, Dr. Meriwether sent Defendant Bauer an e-mail correcting

Defendant Milliken’s mischaracterizations of his actions towards Doe. A true,

accurate, and complete copy of this e-mail is attached to this Complaint as Exhibit

18.

      242. Dr. Meriwether explained to Defendant Bauer that “this whole controversy

arose because I was treating [Doe] precisely the same as I treat all other students.

Regardless of his gender identity, [Doe] is biologically male, and I referred to him the

same way as I refer to all other biologically male students.” Ex. 18 at 1.

      243. Dr. Meriwether went on to note that he only started to refer to Doe differently
in an effort to accommodate Doe’s request, that he never treated Doe differently in

any other way, and that Doe’s “access to educational benefits and opportunities was

never jeopardized.” Ex. 18 at 1.


                                             30
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 31 of 52 PAGEID #: 1487
 



    244. On June 14, 2018, Defendant Bauer agreed with Defendant Milliken that Dr.

Meriwether had violated Defendants’ Nondiscrimination Policies. A true, accurate,

and complete copy of his decision is attached to this Complaint as Exhibit 19.

    245. In agreeing with Defendant Milliken, Defendant Bauer approved her

recommended disciplinary action and asked her to “provide [him] with a letter of

warning that will be placed in [Dr. Meriwether’s] personnel file.” Ex. 19 at 2.
        3. Defendants Sanction Dr. Meriwether & Impose a Speech Code
    246. On June 22, 2018, Defendant Milliken issued the written warning to Dr.

Meriwether. A true, accurate, and complete copy of her warning is attached to this

Complaint as Exhibit 20.

    247. Defendant Milliken’s warning reiterated that Dr. Meriwether had violated

Defendants’ Nondiscrimination Policies. Ex. 20 at 1.

    248. Defendant Milliken warned Dr. Meriwether to change the way he addresses

transgender individuals “to avoid further corrective actions.” Ex. 20 at 1.

    249. On June 25, 2018, Defendant Bauer formally notified Dr. Meriwether of

Defendant Milliken’s warning via e-mail. A true, accurate, and complete copy of this

e-mail is attached to this Complaint as Exhibit 21.
        4. Defendants Affirm Their Disciplinary Actions & Speech Code
    250. On July 2, 2018, Dr. Meriwether submitted a grievance request to the Union,

outlining provisions of the Collective Bargaining Agreement that Defendants violated

in disciplining him for his expression. A true, accurate, and complete copy of Dr.

Meriwether’s grievance request is attached to this Complaint as Exhibit 22.

    251. During an August 1, 2018, conversation with Dr. Meriwether, Dr. Poirot

warned that if additional students filed complaints with the administration, Dr.

Meriwether would likely be fired or suspended without pay.
    252. On August 16, 2018, the Union submitted a formal grievance on Dr.

Meriwether’s behalf. A true, accurate, and complete copy of this formal grievance is



                                          31
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 32 of 52 PAGEID #: 1488
 



attached to this Complaint as Exhibit 23.

    253. In this grievance, Dr. Meriwether asked the University to vacate the

disciplinary action taken against him and to allow him to continue speaking

consistent with his religious beliefs. Ex. 23 at 4.

    254. On August 22, 2018, Dr. Poirot and Dr. Meriwether met with Defendant

Bauer to discuss the grievance.

    255. Defendant Bauer, as provost, was the first official who would review Dr.

Meriwether’s grievance.

    256. At the meeting, Dr. Poirot attempted to explain how Defendants’ disciplinary

action against Dr. Meriwether imperiled his ability to live consistent with his

sincerely held religious convictions, his academic freedom, and his free speech rights.

A true, accurate, and complete copy of Dr. Poirot’s account of this meeting is attached

to this Complaint as Exhibit 24.

    257. Defendant Bauer repeatedly interrupted Dr. Poirot, clearly indicating that

he had no interest hearing Dr. Meriwether’s grievance.

    258. When Dr. Poirot outlined the religious beliefs that Dr. Meriwether and his

church hold and how Defendants’ disciplinary actions would force Dr. Meriwether to

violate those teachings, Dr. Poirot noted that Defendant Bauer “openly laughed.” Ex.

24 at 1.

    259. By laughing, Defendant Bauer displayed open hostility towards Dr.

Meriwether and his religious beliefs.

    260. During the meeting, Dr. Poirot again inquired as to whether Dr. Meriwether

would be complying with Defendants’ Nondiscrimination Policies if he (1) referred to

all students by their self-asserted gender identity and (2) placed a disclaimer in his
syllabus, noting that he was doing so under compulsion and setting forth his personal

and religious beliefs about gender identity.

    261. Defendant Bauer dismissed this approach, indicating that even this would


                                           32
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 33 of 52 PAGEID #: 1489
 



violate Defendants’ Nondiscrimination Policies.

    262. Defendant Bauer’s conduct throughout the meeting was so uncooperative

that Dr. Poirot “was not able to present the grievance.” Ex. 24 at 2.

    263. Sometime after this meeting, Dr. Poirot again warned Dr. Meriwether that

he could be fired if he continued to refuse to refer to Doe as female. Thus, he cautioned

Dr. Meriwether to change his expression while the grievance process unfolded, saying

that otherwise Dr. Meriwether was running an unnecessary financial risk.

    264. On September 5, 2018, Defendant Bauer e-mailed Dr. Meriwether stating, “I

am denying your grievance.” A true, accurate, and complete copy of this e-mail,

including the attached decision and rationale, is attached to this Complaint as

Exhibit 25.

    265. On September 6, 2018, Dr. Meriwether appealed Defendant Bauer’s decision

to the University’s president.

    266. Shortly thereafter, the University’s president resigned and Defendant Bauer

was appointed interim president.

    267. As a result, Defendant Bauer would be reviewing as interim president his

own decision made as provost.

    268. On September 14, 2018, Dr. Poirot and Dr. Meriwether met with Mr. David

Zender and Mr. Michael McPhillips, Defendant Bauer’s representatives, to discuss

the grievance. A true, accurate, and complete copy of Dr. Poirot’s notes from this

meeting are attached to this Complaint as Exhibit 26.

    269. On October 4, 2018, Defendant Bauer issued his decision on Dr. Meriwether’s

grievance in his role as interim president. A true, accurate, and complete copy of his

decision as interim president is attached to this Complaint as Exhibit 27.
    270. Defendant Bauer denied Dr. Meriwether’s grievance and adopted Mr.

Zender’s recommended decision. Ex. 27 at 11.

    271. Defendant Bauer erroneously claimed that “this is not a hostile environment


                                           33
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 34 of 52 PAGEID #: 1490
 



claim.” Ex. 27 at 13.

    272. In saying this, Defendant Bauer contradicted Defendant Johnson’s

investigation report, Ex. 13 at 1, 4; Defendant Milliken’s charge notice, Ex. 14 at 1;

and Defendant Milliken’s report outlining her findings after the investigation, Ex. 17

at 2.

    273. Defendant Bauer erroneously claimed that Dr. Meriwether “refused to stop

singling out [Doe] because of her gender identity.” Ex. 27 at 13.

    274. In reality, Dr. Meriwether offered to accommodate Doe by referring to him by

whatever name Doe preferred.

    275. Dr. Meriwether never singled out Doe for any reason, including his self-

asserted gender identity.

    276. Defendant Bauer concluded that Dr. Meriwether discriminated against Doe

based on gender identity. Ex. 27 at 13.

    277. However, Defendant Bauer never explained how Dr. Meriwether’s expression

“denie[d] or limit[ed] [Doe’s] ability to obtain the benefits of Shawnee State’s

programs or activities.” Ex. 27 at 13.

    278. Defendant Bauer concluded again that Dr. Meriwether had violated

Defendants’ Nondiscrimination Policies. Ex. 27 at 13.

    279. Defendant Bauer concluded that he could not grant Dr. Meriwether’s

requested religious accommodation because “it is conceivable that SSU employs or

may in the future employ faculty members with sincerely held religious beliefs that,

e.g., one national origin is superior to another national origin, or one sex is inferior to

the other sex.” Ex. 27 at 13.

    280. That is, Defendant Bauer dismissed Dr. Meriwether’s request for
accommodation of his religious beliefs by equating them with those of hypothetical

racists and sexists. Ex. 27 at 13.

    281. In so doing, Defendant Bauer displayed open hostility to Defendant


                                            34
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 35 of 52 PAGEID #: 1491
 



Meriwether’s religious beliefs.

    282. Defendant Bauer also concluded that Dr. Meriwether would still violate

Defendants’ Nondiscrimination Policies if he were to refer to students by their self-

asserted gender identity and include a disclaimer in his syllabus setting forth his

personal and religious beliefs on the subject. Ex. 27 at 13.

    283. With respect to names, Defendant Milliken had given Dr. Meriwether only

two choices if he wanted to comply with Defendants’ Nondiscrimination Policies, and

Defendant Bauer now gave him the same two choices: (1) stop referring to students

by their last names and titles, thereby altering the pedagogical environment in his

classroom; or (2) use titles that refer to each student’s self-asserted gender identity,

which would require him to violate his conscience and sincerely held religious beliefs.

    284. With respect to pronouns, Defendant Milliken had given Dr. Meriwether only

two choices if he wanted to comply with Defendants’ Nondiscrimination Policies, and

Defendant Bauer now gave him the same two choices: (1) stop using pronouns

altogether, which is unreasonable and impossible, especially given the Socratic

teaching style that he uses; or (2) use pronouns that refer to each student’s self-

asserted gender identity, which would require him to violate his conscience and

sincerely held religious beliefs.
     F. Effect of Defendants’ Unconstitutional Actions on Dr. Meriwether
    285. Defendants’ Nondiscrimination Policies and their enforcement of those

policies burden Dr. Meriwether’s constitutional rights for multiple reasons.

    286. The warning letter in his personnel file constitutes a formal disciplinary

action that has been taken against him. Ex. 4 at 109–10.

    287. Multiple individuals familiar with the disciplinary process for faculty at the

University have repeatedly warned Dr. Meriwether that he could be fired or
suspended without pay if he does not comply with Defendants’ Nondiscrimination

Policies.


                                          35
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 36 of 52 PAGEID #: 1492
 



    288. For example, Dr. Burns told Dr. Meriwether that a warning letter is the first

step in the Defendants’ disciplinary process, but after that, Defendants do not have

to use all other disciplinary actions.

    289. Instead, Dr. Burns told Dr. Meriwether that, after issuing a warning letter,

Defendants could immediately fire Dr. Meriwether for any subsequent violations.

    290. Now that Defendants have placed a warning letter in Dr. Meriwether’s

personnel file, any further complaint regarding how he communicates on issues

related to gender identity could result in his immediate suspension without pay or

his termination.

    291. Because of this threat, Dr. Meriwether has not discussed issues related to

gender identity or transgenderism when he otherwise would have done so.

    292. For example, Dr. Meriwether has in the past included a presentation

regarding transgenderism and gender identity in his Ethics class.

    293. In addition, issues related to gender identity and transgenderism often arise

in the class discussion in his Political Philosophy classes.

    294. In addition, issues related to gender identity and transgenderism are serious

matters of public concern that interest many students. They also lie at the heart of

the distinction between modern and premodern modes of thoughts and our deepest

political divisions. Thus, they would naturally arise in class discussions in many (if

not all) of Dr. Meriwether’s classes.

    295. In all of these settings, Dr. Meriwether has declined to discuss substantively

issues related to gender identity and transgenderism, has steered class discussions

to avoid them, and has refused to address these issues when students have raised

them.
    296. Dr. Meriwether has assiduously avoided these issues because, now that he

has a warning letter in his personnel file, discussing these issues could result in his

immediate suspension without pay or termination.


                                           36
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 37 of 52 PAGEID #: 1493
 



    297. As a result, Dr. Meriwether cannot address a high profile issue of public

concern that has significant philosophical implications (e.g., illustrating how modern

society no longer treats the physical body and its purposes and functions as normative

for human behavior and examining whether this philosophical shift is well-grounded

or beneficial for the individual and society).

    298. Last, having a letter of warning in his file will make it difficult, if not

impossible, for Dr. Meriwether to obtain a position as an adjunct, professor,

instructor, consultant, or administrator at another institution once he retires from

the University.
                                 STATEMENTS OF LAW
    299. At all times relevant to this Complaint, each and all of the acts and policies

alleged herein were attributed to Defendants who acted under color of a statute,

regulation, or custom of the State of Ohio (i.e., under color of state law and authority).

    300. Defendants knew or should have known that they were violating Dr.

Meriwether’s constitutional and contractual rights by:

        a. Subjecting Dr. Meriwether to disciplinary action because he spoke in a

            way that communicated his beliefs regarding gender identity;

        b. Disciplining Dr. Meriwether by placing a warning letter in his personnel

            file that threatens further disciplinary action if he engages in “any such

            behaviors” in the future;

        c. Compelling Dr. Meriwether to speak in a way that affirms and recognizes

            as true the idea that a person can change his or her gender or identify

            differently than his or her sex;

        d. Prohibiting Dr. Meriwether from living and speaking in a way that is

            consistent with his religious beliefs and punishing him when he tried to

            do so;

        e. Refusing to grant Dr. Meriwether a religious accommodation;


                                           37
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 38 of 52 PAGEID #: 1494
 



        f. Disciplining Dr. Meriwether in violation of the Collective Bargaining

            Agreement.

    301. The policies and practices that led to the violation of Dr. Meriwether’s

constitutional and contractual rights remain in full force and effect.

    302. Dr.   Meriwether    is   suffering     irreparable   harm   from   Defendants’

Nondiscrimination Policies and the way those policies have been enforced.

    303. Dr. Meriwether has no adequate or speedy remedy at law to correct the

deprivation of his rights by Defendants.

    304. Defendants’ actions and policies, as set forth above, do not serve any

legitimate or compelling state interest and are not narrowly tailored to serve any

such interests.

    305. Defendants’ Nondiscrimination Policies and related practices are not

narrowly tailored as applied to Dr. Meriwether because Dr. Meriwether’s expression

does not implicate any of the legitimate interests Defendants might have.

    306. Unless the policies and conduct of Defendants are enjoined, Dr. Meriwether

will continue to suffer irreparable injury.

    307. Under 42 U.S.C. §§ 1983 and 1988, Dr. Meriwether is entitled to appropriate

relief invalidating Defendants’ challenged policies and related conduct.
                             FIRST CAUSE OF ACTION
    Violation of Plaintiff’s First Amendment Right to Freedom of Speech
                                   Retaliation
                                (42 U.S.C. § 1983)
    308. Plaintiff repeats and realleges each of the allegations contained in

paragraphs 1–307 of this Complaint.

    309. By punishing and threatening to punish Dr. Meriwether for expressing his

views regarding gender identity both in and out of the classroom, Defendants have

retaliated and are retaliating against Dr. Meriwether for exercising his First

Amendment rights.



                                           38
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 39 of 52 PAGEID #: 1495
 



    310. When Dr. Meriwether communicated his views regarding transgenderism

through his choice of titles and pronouns in his interactions with students and in his

classroom, he was speaking on a matter of public concern, engaging in speech related

to teaching and scholarship, and engaging in expression the First Amendment protects.

    311. Dr. Meriwether’s interest, as a professor at a public university, in discussing

matters of public concern in the context of teaching and scholarship outweighs

Defendants’ interest in the efficient provision of services.

    312. Dr. Meriwether’s speech on matters of public concern in the context of

teaching and scholarship never prevented Defendants from efficiently providing

services to the public (or even threatened to do so).

    313. Defendants’ Nondiscrimination Policies, their enforcement of those policies,

and their threatened future enforcement of those policies would deter a person of

ordinary firmness from exercising his right to free speech in the future.

    314. Defendants have enforced their Nondiscrimination Policies against Dr.

Meriwether and threaten to do so in the future at least in part because of the views

he has expressed on matters of public concern in the context of teaching and

scholarship, expression that the First Amendment protects.

    315. Defendants subjected Dr. Meriwether to discipline and threaten to do so

again in the future due to the content and viewpoint of Dr. Meriwether’s speech.

    316. Defendants’ Nondiscrimination Policies and their enforcement of those

policies violate Dr. Meriwether’s right to free speech as guaranteed by the First

Amendment to the United States Constitution.
                            SECOND CAUSE OF ACTION
    Violation of Plaintiff’s First Amendment Right to Freedom of Speech
                    Content & Viewpoint Discrimination
                                  (42 U.S.C. § 1983)
    317. Plaintiff repeats and realleges each of the allegations contained in

paragraphs 1–307 of this Complaint.



                                           39
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 40 of 52 PAGEID #: 1496
 



    318. By punishing and threatening to punish Dr. Meriwether for expressing his

views regarding gender identity both in and out of the classroom, Defendants have

engaged in content and/or viewpoint discrimination in violation of the First

Amendment.

    319. Defendants’ Nondiscrimination Policies require officials to evaluate the

content and viewpoint of faculty expression to determine whether it constitutes

discrimination or harassment and whether it creates a hostile environment.

    320. Defendants considered the content and viewpoint of Dr. Meriwether’s

expression when they decided to enforce their Nondiscrimination Policies against him

and they threaten to do so again if he continues to express his views.

    321. Defendants’ Nondiscrimination Policies confer unbridled discretion upon

University officials to discriminate based on content or viewpoint.

    322. Defendants exercised this unbridled discretion when they punished Dr.

Meriwether for expressing his views regarding gender identity.

    323. Defendants’ Nondiscrimination Policies and their enforcement of those

policies are unconstitutionally overbroad because they restrict a significant amount

of constitutionally protected speech.

    324. The overbreadth of Defendants’ Nondiscrimination Policies chills the speech

of Dr. Meriwether, who seeks to engage in protected expression in his interactions

with students on campus and in the classroom.

    325. Dr. Meriwether’s expression regarding gender identity is protected by the

First Amendment.

    326. By placing a written warning in his personnel file for allegedly violating their

Nondiscrimination Policies, Defendants have punished Dr. Meriwether for engaging
in expression the First Amendment protects.

    327. Defendants’ Nondiscrimination Policies and their enforcement of those

policies violate Dr. Meriwether’s right to free speech as guaranteed by the First


                                           40
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 41 of 52 PAGEID #: 1497
 



Amendment to the United States Constitution.
                             THIRD CAUSE OF ACTION
    Violation of Plaintiff’s First Amendment Right to Freedom of Speech
                               Compelled Speech
                                (42 U.S.C. § 1983)
    328. Plaintiff repeats and realleges each of the allegations contained in

paragraphs 1–307 of this Complaint.

    329. By punishing and threatening to punish Dr. Meriwether for refusing to

communicate a University-mandated ideological message regarding gender identity

both in and out of the classroom, Defendants have attempted and are attempting to

compel Dr. Meriwether’s speech, in violation of his rights under the First

Amendment.

    330. Defendants’ Nondiscrimination Policies and their enforcement of those

policies compel Dr. Meriwether to communicate messages about gender identity that

he does not hold, that he does not wish to communicate, and that conflict with (and

for him to violate) his religious beliefs.

    331. Defendants’ Nondiscrimination Policies and their enforcement of those

policies violate Dr. Meriwether’s right to free speech as guaranteed by the First

Amendment to the United States Constitution.
                            FOURTH CAUSE OF ACTION
 Violation of Plaintiff’s First Amendment Right to Free Exercise of Religion
                                 (42 U.S.C. § 1983)
    332. Plaintiff repeats and realleges each of the allegations contained in

paragraphs 1–307 of this Complaint.

    333. By punishing and threatening to punish Dr. Meriwether for exercising his

sincerely held religious beliefs in the way he discusses issues regarding gender

identity both in and out of the classroom, Defendants have violated and are violating

his right to free exercise of religion under the First Amendment.

    334. Dr. Meriwether’s views and expression related to gender identity are

motivated by his sincerely held religious beliefs, are avenues through which he


                                             41
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 42 of 52 PAGEID #: 1498
 



exercises his religious faith, and constitute a central component of his sincerely held

religious beliefs.

    335. Expressing the University’s mandated message regarding gender identity

would require Dr. Meriwether to violate his sincerely held religious beliefs.

    336. Defendants’ Nondiscrimination Policies and related practices are neither

neutral nor generally applicable but allow Defendants to target religious expression

and activities specifically and to express hostility to such expression.

    337. Defendants’ Nondiscrimination Policies and related practices are neither

neutral nor generally applicable because they represent a system of individualized

assessments.

    338. Defendants’    Nondiscrimination        Policies   and   related   practices   are

underinclusive, prohibiting some expression while leaving other expression equally

harmful to the University’s asserted interests unprohibited.

    339. Defendants’ Nondiscrimination Policies and related practices burden several

of Dr. Meriwether’s constitutional rights, including his rights under the First

Amendment (e.g., freedom of speech, freedom from retaliation, free exercise of

religion), the unconstitutional conditions doctrine, and the Fourteenth Amendment

(e.g., due process and equal protection).

    340. Defendants violated Dr. Meriwether’s right to free exercise of religion when

they applied their Nondiscrimination Policies to discipline Dr. Meriwether for

communicating his views on issues related to gender identity and to compel him to

communicate views on those same subjects that violate his religious beliefs, and they

continue to do so by threatening to punish him if he continues to communicate his

beliefs or if he continues to refuse to communicate views on those same subjects that
violate his religious beliefs.

    341. Defendants’ Nondiscrimination Policies and their enforcement of those

policies violate Dr. Meriwether’s right to free exercise of religion as guaranteed by


                                            42
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 43 of 52 PAGEID #: 1499
 



the First Amendment to the United States Constitution.
                               FIFTH CAUSE OF ACTION
    Violation of Plaintiffs’ Right to be Free from Unconstitutional Conditions
                                  (42 U.S.C. § 1983)
     342. Plaintiff repeats and realleges each of the allegations contained in

paragraphs 1–307 of this Complaint.

     343. By conditioning Dr. Meriwether’s status as a professor in good standing at

the University (and ultimately his employment at the University) on his willingness

to surrender various constitutional rights, Defendants have imposed and are

imposing an unconstitutional condition on him in violation of his First Amendment

rights.

     344. Defendants’ Nondiscrimination Policies and their enforcement of those

policies impose an unconstitutional condition upon faculty members’ right to free

speech and their receipt of state benefits (e.g., avoiding disciplinary actions up to and

including termination, remaining a professor at a public university).

     345. Defendants’ Nondiscrimination Policies and their enforcement of those

policies require faculty members to surrender their constitutionally protected rights

to freedom of speech, free exercise of religion, due process, and equal protection to

avoid disciplinary actions up to and including termination.

     346. Defendants   enforced   their   Nondiscrimination     Policies   against   Dr.

Meriwether, making it clear that he can only avoid further disciplinary action if he

surrenders his constitutionally protected rights to freedom of speech, free exercise of

religion, due process, and equal protection.

     347. Defendants’ Nondiscrimination Policies and their enforcement of those
policies violate Dr. Meriwether’s right to be free from unconstitutional conditions.
                              SIXTH CAUSE OF ACTION
             Violation of Plaintiff’s Fourteenth Amendment Right to
                               Due Process of Law
                                 (42 U.S.C. § 1983)
     348. Plaintiff repeats and realleges each of the allegations contained in


                                           43
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 44 of 52 PAGEID #: 1500
 



paragraphs 1–307 of this Complaint.

    349. By punishing and threatening to punish Dr. Meriwether under vague and

overbroad policies for his expression in and out of the classroom, Defendants have

violated and are violating Dr. Meriwether’s right to due process of law under the

Fourteenth Amendment.

    350. Defendants’ Nondiscrimination Policies and related practices are overbroad

because they encompass a substantial amount of constitutionally protected speech.

    351. Dr. Meriwether’s expression regarding gender identity is protected by the

First Amendment.

    352. By placing a written warning in his personnel file for allegedly violating their

Nondiscrimination Policies, Defendants have punished Dr. Meriwether for engaging

in expression the First Amendment protects.

    353. Defendants’ written warning to Dr. Meriwether, issued under the authority

of their Nondiscrimination Policies, threatens to punish him if he engages in a wide

variety of constitutionally protected expression in the future in violation of Dr.

Meriwether’s right to due process of law under the Fourteenth Amendment.

    354. Defendants’    Nondiscrimination       Policies   and   related   practices   are

unconstitutionally vague because they grant University officials unbridled discretion

in deciding what constitutes “gender identity” and “gender identity discrimination,”

because they utilize terms that are inherently subjective and elude any precise or

objective definition that would be consistent from one official, professor, or student to

another, because they are incapable of providing meaningful guidance to Defendants

and other University officials, and because they force professors to guess whether

expression that the First Amendment protects is in fact allowed on campus.
    355. The lack of objective criteria, factors, or standards in Defendants’

Nondiscrimination Policies and related practices renders these policies and practices

unconstitutionally vague and in violation of Dr. Meriwether’s right to due process of


                                           44
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 45 of 52 PAGEID #: 1501
 



law under the Fourteenth Amendment.
                           SEVENTH CAUSE OF ACTION
           Violation of Plaintiff’s Fourteenth Amendment Right to
                         Equal Protection of the Law
                               (42 U.S.C. § 1983)
    356. Plaintiff repeats and realleges each of the allegations contained in

paragraphs 1–307 of this Complaint.

    357. By punishing and threatening to punish Dr. Meriwether for expressing his

views regarding gender identity both in and out of the classroom when they would

not punish professors who express opposite views on those same subjects, Defendants

have violated and are violating Dr. Meriwether’s right to equal protection of the law

under the Fourteenth Amendment.

    358. Dr. Meriwether is similarly situated to other professors at the University.

    359. Defendants take no disciplinary action against professors who support and

endorse the concepts of gender identity, but they take disciplinary action against

professors, like Dr. Meriwether, who refuse to endorse those concepts.

    360. Defendants’ Nondiscrimination      Policies have       also   been   applied    to

discriminate intentionally against Dr. Meriwether’s rights to freedom of speech, right

to be free from compelled speech, free exercise of religion, right to be free from
unconstitutional conditions, and right to due process of law. Thus, discriminatory

intent is presumed.

    361. Defendants’ Nondiscrimination Policies and related practices burden Dr.

Meriwether’s fundamental rights, target a suspect class (i.e., religion), and have no

rational basis.
    362. Defendants’   Nondiscrimination       Policies   and   related   practices     are

underinclusive, prohibiting some expression while leaving other expression equally

harmful to the University’s asserted interests unprohibited.

    363. Defendants applied their Nondiscrimination Policies and related practices to



                                          45
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 46 of 52 PAGEID #: 1502
 



Dr. Meriwether in a discriminatory and unequal manner, granting other professors

the right to express their views on issues related to gender identity while denying

that right to Dr. Meriwether, in violation of Dr. Meriwether’s right to equal protection

of the law under the Fourteenth Amendment.
                               EIGHTH CAUSE OF ACTION
    Violation of Plaintiff’s Rights of Conscience and Free Exercise of Religion
                                (Ohio Const. Art. I § 7)
      364. Plaintiff repeats and realleges each of the allegations contained in

paragraphs 1–307 of this Complaint.

      365. By punishing and threatening to punish Dr. Meriwether for exercising his

sincerely held religious beliefs according to the dictates of his own conscience in the

way he discusses issues regarding gender identity both in and out of the classroom,

Defendants have violated and are violating his right to free exercise of religion under

the Article I § 7 of the Ohio Constitution.

      366. The religious convictions Dr. Meriwether expressed and with which he

sought to live in accordance are sincerely held religious beliefs.

      367. Defendants have infringed on Dr. Meriwether’s right to engage freely in his

religious practices by enforcing their Nondiscrimination Policies to force him to

express views on gender identity that conflict with his religious beliefs and that force

him to violate his conscience and religious convictions by expressing their preferred

views on gender identity.

      368. Defendants’ Nondiscrimination Policies and related practices do not serve

any government interests of sufficient magnitude to override Dr. Meriwether’s right

to live out the dictates of his faith according to his own conscience.

      369. Defendants’ Nondiscrimination Policies and their enforcement of those

policies violate Dr. Meriwether’s right to free exercise of religion as guaranteed by

Article I § 7 of the Ohio Constitution.




                                              46
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 47 of 52 PAGEID #: 1503
 


                                 NINTH CAUSE OF ACTION
                                  Breach of Contract
    370. Plaintiff repeats and realleges each of the allegations contained in

paragraphs 1–307 of this Complaint.

    371. Under Ohio law, the Collective Bargaining Agreement between the Shawnee

Education Association and the University represents an enforceable contract between

the University and Dr. Meriwether.

    372. Throughout his career at the University, Dr. Meriwether had substantially

performed his duties under the Collective Bargaining Agreement and had not

materially breached that Agreement.

    373. By subjecting Dr. Meriwether to a formal investigation even though none of

the contractual conditions were met and then subjecting him to disciplinary actions

under their Nondiscrimination Policies, Defendants breached the Collective

Bargaining Agreement.

    374. By   subjecting   Dr.    Meriwether   to   disciplinary   action   under   their

Nondiscrimination Policies for expression that is protected by academic freedom (as

contractually defined) and the First Amendment, Defendants breached the Collective
Bargaining Agreement.

    375. Defendants have no legal excuse for these breaches of the Collective

Bargaining Agreement.
                                  PRAYER FOR RELIEF
    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

against Defendants and provide Plaintiff with the following relief:

    A. A declaratory judgment that Defendants’ Nondiscrimination Policies and

       related practices violate Dr. Meriwether’s rights under the First and/or

       Fourteenth Amendments as applied;

    B. A declaratory judgment that Defendants’ Nondiscrimination Policies and

       related practices, by including “gender identity” as a protected characteristic,


                                          47
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 48 of 52 PAGEID #: 1504
 



       violate Dr. Meriwether’s rights under the First and/or Fourteenth Amendment

       facially;

    C. A preliminary and permanent injunction prohibiting Defendants, their agents,

       officials, servants, employees, and any other persons acting on their behalf

       from enforcing Defendants’ Nondiscrimination Policies to prohibit Dr.

       Meriwether from expressing his views regarding gender identity or to punish

       him for expressing those views, including addressing and referring to students

       based on their biological sex;

    D. A preliminary and permanent injunction ordering Defendants, their agents,

       officials, servants, employees, and any other persons acting on their behalf to

       purge Dr. Meriwether’s personnel file of any reference to the punishment they

       imposed on him for expressing his views regarding gender identity, including

       the June 22, 2018, written warning;

    E. Plaintiff’s reasonable attorneys’ fees, costs, and other costs and disbursements

       in this action pursuant to 42 U.S.C. § 1988; and

    F. All other further relief to which Plaintiff may be entitled.




                                           48
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 49 of 52 PAGEID #: 1505
 



       Respectfully submitted this 5th day of February, 2019.7

    /s/ Travis C. Barham
    DAVID A. CORTMAN*                                                              THOMAS W. KIDD, JR.
    Georgia Bar No. 188810                                                         Ohio Bar No. 0066359
    TRAVIS C. BARHAM*                                                              KIDD & URLING, LLC
    Arizona Bar No. 024867                                                         8913 Cincinnati-Dayton Road
    Georgia Bar No. 753251                                                         West Chester, Ohio 45069
    ALLIANCE DEFENDING FREEDOM                                                     Telephone: (513) 733–3080
    1000 Hurricane Shoals Rd. NE, Ste. D-1100                                      Facsimile: (513) 577–7393
    Lawrenceville, Georgia 30043                                                   tkidd@kiddurlinglaw.com
    Telephone: (770) 339–0774
    Facsimile: (770) 339–6744                                                      TYSON C. LANGHOFER*
    dcortman@ADFlegal.org                                                          Arizona Bar No. 032589
    tbarham@ADFlegal.org                                                           JONATHAN M. LARCOMB*
                                                                                   Virginia Bar No. 47274
                                                                                   ALLIANCE DEFENDING FREEDOM
                                                                                   440 1st Street, NW, Ste. 600
                                                                                   Washington, D.C. 20001
                                                                                   Telephone: (202) 393–8690
                                                                                   Facsimile: (202) 347–3622
                                                                                   tlanghofer@ADFlegal.org
    * Admitted pro hac vice.                                                       jlarcomb@ADFlegal.org
                                                                 Attorneys for Plaintiffs

                                                               DEMAND FOR TRIAL BY JURY

       Plaintiff demands a trial by jury for all issues so triable herein.
                                                                              /s/ Travis C. Barham
                                                                              TRAVIS C. BARHAM
                                                                              Attorney for Plaintiffs




                                                            
7      The original version of this document was filed on January 28, 2019.

                                                                           49
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 50 of 52 PAGEID #: 1506
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 51 of 52 PAGEID #: 1507
 


                              CERTIFICATE OF SERVICE
    I hereby certify that on the 5th day of February, 2019, I filed a true and accurate

copy of the foregoing document with the Clerk of Court using the CM/ECF system,

which automatically sends an electronic notification to the following attorneys of

record:
          RORY P. CALLAHAN
          Principal Assistant Attorney General
          Employment Law Section
          ANNA M. SEIDENSTICKER
          Principal Assistant Attorney General
          Employment Law Section
          30 East Broad Street, 23rd Floor
          Columbus, Ohio 43215
          Telephone: (614) 644–7257
          Facsimile: (614) 752–4677
          Rory.Callahan@ohioattorneygeneral.gov
          Anna.Seidensticker@ohioattorneygeneral.gov
          elsreview@ohioattorneygeneral.gov

          HANNAH STONEBURNER
          Associate Assistant Attorney General
          Education Section
          30 East Broad Street, 16th Floor
          Columbus, Ohio 43215
          Telephone: (614) 644–7250
          Facsimile: (614) 644–7634
          Hannah.Stoneburner@ohioattorneygeneral.gov

          Attorneys for Defendants

          ADAM G. UNIKOWSKY
          JENNER & BLOCK LLP
          1099 New York Avenue, NW
          Suite 900
          Washington, DC 20001
          Telephone: (202) 639–6000
          Facsimile: (202) 639–6066
          aunikowsky@jenner.com

          SHANNON P. MINTER
          ASAF ORR
          CHRISTOPHER F. STOLL
          NATIONAL CENTER FOR LESBIAN RIGHTS
          870 Market Street Suite 370
          San Francisco, California 94102
          Telephone: (415) 392–6257
          Facsimile: (415) 392–8442
          sminter@nclrights.org
          aorr@nclrights.org


                                          51
Case: 1:18-cv-00753-SJD-KLL Doc #: 34 Filed: 02/05/19 Page: 52 of 52 PAGEID #: 1508
 


          cstoll@nclrights.org

          Attorneys for Proposed Defendant-Intervenors
    Respectfully submitted on this the 5th day of February, 2019.

                                           /s/ Travis C. Barham
                                           Travis C. Barham
                                           Attorney for Plaintiffs




                                         52
